 1                            UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3                                                    Case No.: 2:17-cr-00286-APG-DJA
     UNITED STATES OF AMERICA,
 4                                                     ORDER DISMISSING CASE
                              Plaintiff,
 5                                                             [ECF No. 60]
     vs.
 6
     ALFONSO RUIZ aka JOHNNY
 7   RODRIGUEZ,

 8                           Defendant.

 9         The Government’s Motion to Dismiss as to Alfonso Ruiz (ECF No. 60) is GRANTED.

10 The Indictment is dismissed as to Mr. Ruiz only.

11         Dated: October 10, 2019.

12
                                               ___________________________
13                                             ANDREW P. GORDON
                                               UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
